       Case: 1:19-cr-00005-MRB Doc #: 35 Filed: 02/11/20 Page: 1 of 1 PAGEID #: 122




                                          UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF OHIO
                                                WESTERN DIVISION

United States of America,

                         Plaintiff,

                         v.                                                Case No. 1:19cr005

Rishi Sharma,                                                              Judge Michael R. Barrett

                         Defendant.

                                                                ORDER

            This matter is before the Court pursuant hearing status conference conducted

February 6, 2020 wherein the defendant orally requests additional time to set a change of

plea. The United States does not object.

            The defendant requires additional time to resolve some medical issues which

prevents him from traveling to the district. Counsel for the defendant will confer with

defendant’s medical personnel and follow up with the Court as indicated below.

            Therefore, the Court finds that the ends of justice served outweigh the best interest

of the public and the defendant in a speedy trial, pursuant to 18 U.S.C. ' 3161(h)(7)(A),

(B)(i) and thereby GRANTS the defendant’s oral request of February 2, 2020.

            Based on the foregoing, the Court finds the period of time elapsing from November

15, 2019 until February 13, 2020 is properly, and shall be, excluded from the speedy trial

calculation.

            This matter shall proceed as follows:

                  Telephone Status Conference: February 13, 2020 at 12:30 pm1

            IT IS SO ORDERED.

                                                                    s/Michael R. Barrett
bac         February 6, 2020                                    Michael R. Barrett, Judge
                                                                United States District Court




1
    The Parties shall initiate contact with the Court by calling 513-564-7660 five minutes prior to 12:30 pm.
